MEMORANDUM *
Piper Ellis Snowton (Snowton) appeals an order and final judgment dismissing Snowton’s complaint sua sponte under 28 U.S.C. § 1915(e)(2). Snowton’s claim was not stated clearly. Liberally construed, Snowton’s papers claim discrimination under 42 U.S.C. § 1983, and 42 U.S.C. § 1985, alleging that the hospital fraudulently concealed facts which would have supported a cause of action for medical malpractice. We have jurisdiction and we affirm.
We review de novo. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). Snowton applied for in forma pauperis status. 28 U.S.C. § 1915. Under 28 U.S.C. § 1915(e)(2), the district court may dismiss an in forma pauperis action sua sponte if it appears from the complaint that the action is frivolous. Frivolous actions lack an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Cal. Civ. Proc. § 340(3) sets a one year statute of limitations for 42 U.S.C. § 1983 and 42 U.S.C. § 1985 claims. The year begins from the date plaintiff learns, or should have learned, of the basis for the claim. Snowton learned of the basis for the claim in 1992. Snowton filed a com*718plaint in 2002, over ten years after discovery of the basis for the claimed violations.
To explain the delay, Snowton alleges fraudulent concealment of the basis for her claims. The time limitation of Cal. Civ. Proc. § 340(3) can be tolled. For the time to be tolled, the question is whether Snow-ton had knowledge of facts, or should have knowledge about the facts sufficient to place her on notice of the facts supporting a claim. See Migliori v. Boeing North Am. Inc., 114 F.Supp.2d 976, 984 (C.D.Cal.2000).
Snowton claims that re-review of the documents she discovered in 1992 revealed fraudulent concealment. Snowton, however, affirmatively states that she discovered her alleged claims upon a reading of the documents she received and reviewed in 1992. Snowton should have known or knew the facts constituting support of the claims in 1992. The statute of limitations is not tolled. Snowton’s claims are time barred.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.